Mr. Justice De Jesús
delivered the opinion of the court.
This appeal was filed against a judgment which adjudged the appellee to be the natural acknowledged daughter of the appellant. The cause of action is based on the fact that the defendant-appellant, Juan Lebrón, lived in concubinage with Andrea Carradero and that from these relations the plaintiff was born; that when the plaintiff was conceived and during the pregnancy of her mother the appellant and Andrea Carradero lived in concubinage; that at the time of the conception and birth of the child both Lebrón and Andrea Carradero were single and there was no impediment whatsoever to their marrying and, finally, that after the girl was born the appellant treated her as his child.
The evidence is contradictory and the appellant so states in his brief, but he has not alleged or shown that the lower court, in deciding the conflict as it did, was moved by bias, prejudice or partiality, or that it committed manifest error in the appraisal of the evidence. We have examined the transcript of the evidence and we do not doubt that the *138evidence of the plaintiff upholds her allegations.  The appellant argues, nevertheless, that the judgment is contrary to law because according to the evidence of the plaintiff herself, when she was born the appellant and the mother of the girl were not living in concubinage. The appellant argues that this is an indispensable requisite to the suit for filiation when it is based on the relationship of concubinage; but this question has been definitely decided by this court in the case of Estela v. Heirs of Medraño, 44 P.R.R. 143; and the appellant has not convinced us that the jurisprudence therein established is erroneous.
For the foregoing reasons the appeal must be dismissed and the judgment appealed from affirmed.
Mr. Justice Todd, Jr., took no part in the decision of this case.